Title: To George Washington from James Irvine, 25 October 1780
From: Irvine, James
To: Washington, George


                  
                     Copy
                     Sir
                     October 25th 1780
                  
                  After due acknowledgments for your Excellency’s attention to our
                     wants at every period of our unhappy captivity, more particularly at the
                     present time when through your interposition a very considerable number of the
                     officers and (all) the privates here are led to expect speedy liberation, We
                     cannot conceal the emotions we have severely felt on hearing that Congress have
                     resolved on the Exchange of brigadier general Du Portail and lieutenant colonel
                     Laurens both lately captured in Charles Town, in preference to officers here of
                     the same rank much longer in Captivity, and in principle injurious to the
                     whole: But we leave your excellency to judge of our sensations when we are
                     informed from undoubted authority that the insisting on the exchange of those
                     gentlemen at this time will totally retard the
                     humane purpose of relief which your excellency and we have so much at heart. It
                     is foreign to the ideas of the british commander in chief that brigr general Du
                     Portail or lieut: col: Laurens should be the subject of the negotiation now
                     about to take place, they not having been involved in the original proposal, of
                     the present Plan.
                  We therefore most earnestly request your Excellency to remove an
                     objection which if insisted on will be ruinous in its consequences to numbers
                     here.
                  We hope the length of our Captivity and sufferings doled to the
                     partiality of the principle reprobated and objected to, will apologize for this
                     hasty address. We have the honor to be. &ca
                  
                     Signed James Irvine B: Genl
                     R: Magaw . Col:
                     L: Marbury Col:
                     J: Ely. Col:
                     W: Allison Col.
                     J: McClaghery Lt Col:
                     E: Tillard Major
                     A: Giles Major
                  
               